DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/08/2021 and 07/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,102,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent.

Pending Application (17/370,478)
U.S. Patent (11,102,165)
1. A method comprising
9. A method comprising:
storing to a cache, by a device having one or more network interfaces configured to communicate using a plurality of different internet protocol (IP) families, domain name system (DNS) information of one or more IP addresses of a first IP family of the plurality of different IP families used by the device for a connection;
(a) maintaining, by a mobile device having one or more network interfaces configured to communicate over a plurality of networks using a plurality of internet protocol (IP) families, a cache storing domain name system (DNS) information of one or more IP addresses of a first IP family of the plurality of IP families used by the mobile device for a connection to a first network of the plurality of networks;
detecting a change in the connection of the device to use a second IP family of the plurality of 


(c) flushing, by the mobile device, in response to detection of the change in the connection of the mobile device from the first network to the second network, at least the DNS information of one or more IP addresses of the first IP family of the first network from the cache maintained by the mobile device to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry.


6. The method of claim 1, further comprising detecting, by the device, the change in the connection from a network using a signal type of one of cellular or wireless to another network using a different signal type.
10. The method of claim 9, wherein the first network uses a first signal type of one of cellular or wireless and the second network uses a second signal type different than the first signal type used by the first network.


7. The method of claim 1, wherein the one or more network interfaces comprises at least one of a cellular network interface or a wireless network interface.
11. The method of claim 9, wherein the one or more network interfaces comprises a cellular network interface and a wireless network interface.



12. The method of claim 9, wherein the plurality of IP families comprises at least IP version 4 and IP version 6.



Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In interpreting the claims, in light of the specification and the claims filed on July 8, 2021, the Examiner finds the claimed invention to be patentably distinct from the available prior art(s).
	With regards to the independent claims, available prior art(s) does/do not teach, singly or in combination, “storing to a cache, by a device having one or more network interfaces configured to communicate using a plurality of different internet protocol (IP) families, domain name system (DNS) information of one or more IP addresses of a first IP family of the plurality of different IP families used by the device for a connection; detecting a change in the connection of the device to use a second IP family of the plurality of different IP families instead of the first IP family; and causing, in response to the detection of the change in the connection, the DNS information of the one or more IP addresses of the first IP family to be removed from the cache.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458